Citation Nr: 1124251	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  05-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, claimed as secondary to service-connected diabetes.  

2.  Entitlement to service connection for degenerative arthritis with degenerative disc disease and spondylolisthesis at L4-5, claimed as secondary to service-connected residuals of fracture of right L4 transverse process and coccyx.

3.  Entitlement to service connection for residuals of a cerebrovascular accident, claimed as secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The claims file contains a hardcopy of a February 2009 determination from the Social Security Administration (SSA) that found the Veteran was disabled as of October 2005.  The primary diagnosis was disorders of the back, discogenic and degenerative.  The secondary diagnosis was late effects of cerebrovascular disease.  The claims file also includes hardcopies of an SSA physical residual functional capacity assessment, and lay witness statements submitted by the Veteran's private attorney.  A September 2009 handwritten notation by a VA Decision Review Officer (DRO) on the hard copy of the February 2009 SSA determination provides that the rest of the medical evidence received from SSA consisted mainly of VA outpatient treatment records already of record.  

The claims file also contains a CD-ROM disc received from SSA.  The majority of the documents on this disc have not been converted to hardcopy form by the RO for inclusion in the record, as is required in such instances.  Despite the September 2009 handwritten notation from the VA DRO, a brief review by the Board reveals that the CD-ROM contains a significant number of private medical records not otherwise in the claims file.  In addition, a June 2010 supplemental statement of the case (SSOC) incorrectly relates that in a March 2009 letter SSA informed the Veteran that it could not make a medical determination for his request for disability.  Incongruously, the SSOC then correctly relates that the Veteran was awarded SSA benefits at that time for his back disability and the effects of his left-sided cerebrovascular accident.  

In light of the foregoing, it is unclear to the Board whether the RO in fact considered the SSA records contained on the CD-ROM.  In addition, the fact that a significant number of private medical records from the CD-ROM were not printed out and associated with the claims file affects the probative value of a March 2011 VA nexus opinion regarding the Veteran's cerebrovascular accident.  While the March 2011 examination report relates that the Veteran's claims file was reviewed, the claims file did not include hardcopies of a significant number of private medical records received from SSA.  As a result, an addendum VA medical opinion based on a review of printed copies of all the medical records located on the SSA CD-ROM is necessary for the proper adjudication of the Veteran's cerebrovascular accident claim.  

On a related matter, the Board notes that in accordance with 38 C.F.R. § 19.31(b)(1) (2010), if the AOJ receives pertinent evidence after an SSOC and before the appeal is transferred to the Board, another SSOC must be furnished.  In this case, the March 2011 VA nexus opinion was associated with the claims file prior to certification of the appeal to the Board.  Thus, the Board must remand the issue back to the AOJ for consideration of the evidence and issuance of an SSOC.

The records on the SSA CD-ROM have not been printed yet.  Thus, while the case is in remand status, the RO/AMC should print out the pertinent SSA records found on the CD-ROM and associate them with the claims file.  This should be done prior to referring the Veteran's claims file to the VA examiner for an addendum VA nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Print out all the records contained on the SSA CD-ROM and associate the hardcopies with the claims file.

2.  Then, forward the Veteran's claims folder to the examiner who offered the March 2011 nexus opinion regarding the Veteran's cerebrovascular accident for an addendum opinion.  The examiner is requested to review the claims folder, including the March 2011 VA medical opinion, as well as the medical records from the SSA CD-ROM.

The examiner is asked to address whether the medical records from the SSA CD-ROM warrant a revision of the March 2011 nexus opinion regarding whether it is at least as likely as not that the Veteran's cerebrovascular accident was proximately due to, or chronically aggravated by, the service-connected diabetes mellitus.  The examiner is requested to provide a rationale for any opinion expressed.  

If the examiner who provided the March 2011 VA opinion is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinion.

3.  Then, readjudicate the Veteran's claims in light of the hardcopies of the records received from SSA and all evidence associated with the claims file since the June 2010 SSOC, including the March 2011 VA examination report and the requested VA addendum nexus opinion.  If any benefit sought on appeal remains denied, the appellant should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


